department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure tax_exempt_and_government_entities_division release number release date date date legend org - organization name xx - date address - address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address certified mail - return receipt requested dear president we have completed our examination of your form_990 for the periods ended decertiser 20xx and 20xx it has been determined that your exempt status should be revoked the previous report of examination issued on november 20xx states the basis for the revocation you have concurred with our determination by signing form_6018 consent to proposed adverse action on december 20xx a copy of which is enclosed accordingly your exemption from federal_income_tax under sec_501 of the internal_revenue_code has been revoked effective january 20xx you are required to file federal_income_tax return form_1041 with the internal_revenue_service center we have secured the delinquent form sec_1041 for the periods ended december 20xx through december 20xx when filing future returns remember the internal_revenue_code sec_277 may limit your deductions you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling please keep a copy of this report with your permanent records if you have any questions regarding this matter please contact the person whose name and telephone number are shown above sincerely yours nanette m downing director eo examination enclosure s publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attn a c m s sw main street ste portland or department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form 6018-a consent to if we do not proposed action we will then send you a final letter revoking your exempt status hear from you within days from the date of this letter we will process your case on the basis in of the recommendations shown in the report of examination and this letter will become final that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns some letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination letter rev catalog number 34801v schedule number or exhibit form 886-a rev date tax identification_number ein year period ended dec 20xx name of taxpayer org explanations of items legend org - organization name city co-1 through co-12 - state - state ein - ein ra-1 ra-2 - through companies xx - date ra address - address dir-1 dir-2 - city - dir issues is the org org conducting unrelated business activity and is there any unrelated_business_income_tax due on these activities should the exempt status of org be revoked as a result of excessive unrelated business activity ifthe exempt status should not be revoked should org be required to report the income and expenses related to the non-exempt activity on a form 990-t facts org org is located at address city state the entity was originally operated as a for-profit company which began in 19xx in 19xx org was purchased from the prior owners and operated by dir-1 until 19xx in that year the business operation was turned over to his son dir-2 _ org operates under the name of co-1 org applied for and received exempt status under internal_revenue_code sec_501 in november of 19xx the form_1024 application_for exempt status shows that the exempt_purpose of the organization would be to operate a bus line co-2 serving the city of city state in 19xx org purchased co-3 from dir-2 ra-1 and ra-2 for dollar_figuredollar_figure according to the org website the co-3 was sold to an outside party in 20xx in 20xx the company was re-acquired and renamed as co-4 in 19xx org purchased the org facility from dir-1 for dollar_figuredollar_figure org added an airport shuttle service co-5 in 19xx a limousine service co-6 in 20xx and a charter bus tour service co-7 in 20xx in 20xx org purchased two trolleys from dir-1 ra-1 ra-2 and dir-2 for dollar_figuredollar_figure which were used in the touring activity financials org provided the following information in it's general ledger program service advertising program service charter co-4 co-8 program co-9 title similar co-10 co-11 clearinghouse processing fees publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended dec 20xx explanations of items law irc 20xx-code-vol sec_501 exemption from tax on corporations certain trusts etc c a - civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes c b - subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual final-reg tax-regs sec_1_501_c_4_-1 civic organizations and local associations of employees a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and i ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 sec_4958 of the internal_revenue_code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction sec_4958 of the code provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second tier tax’ sec_4958 of the code in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2 schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org sec_4958 of the code defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction tax identification_number ein year period ended dec 20xx sec_4958 of the code defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a percent controlled_entity sec_53_4958-1 of the treasury regulations provides that except as otherwise provided an excess_benefit_transaction occurs on the date on which the disqualified_person receives the economic benefit for federal_income_tax purposes sec_53_4958-1 provides in part that if a disqualified_person makes a payment of less than the full correction_amount under the rules of sec_53_4958-7 the 200-percent tax is imposed on the unpaid portion of the correction_amount as described in sec_53_4958-7 sec_53_4958-1 defines the taxable_period with respect to any excess_benefit_transaction as the period beginning with the date on which the transaction occurs and ending on the earlier of - a the date of mailing a notice_of_deficiency under sec_6212 with respect to the sec_4958 tax or b the date on which the tax imposed by sec_4958 is assessed sec_53_4958-1 provides in part that the abatement rules of sec_4961 specifically provide for a 90-day correction_period after the date of mailing a notice_of_deficiency under sec_6212 with respect to the sec_4958 200-percent tax if the excess_benefit is corrected during that correction_period the 200-percent tax imposed shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment sec_53_4958-7 states that the correction_amount with respect to an excess_benefit_transaction equals the sum of the excess_benefit as defined in sec_53_4958-1 and interest on the excess_benefit the amount of the interest charged for purposes of this section is determined by multiplying the excess_benefit by an interest rate compounded annually for the period from the date the excess_benefit_transaction occurred as defined in sec_53_4958-1 to the date of correction sec_53_4958-4 provides that an economic benefit is not treated as consideration for the performance of services unless the organization providing the benefit clearly indicates the intent to treat the benefit as compensation when the benefit is paid an applicable tax exempt_organization is treated as clearly indicating its intent to provide an economic benefit as compensation_for services only if the organization provided written substantiation that is contemporaneous with the transfer of the economic benefit at issue provided by the disqualified_person will not be treated as provided in consideration for the economic benefit for purposes of determining the reasonableness of the transaction if an organization fails to provide this contemporaneous substantiation any services sec_53_4958-4 provides that an organization’s reporting constitutes contemporaneous substantiation to treat a benefit as compensation if the organization reports the benefit as compensation on an original federal tax information_return with respect to the payment eg form_w-2 or or b the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number ein name of taxpayer org recipient disqualified_person reports the benefit as income on the person’s original federal tax_return eg form_1040 or there is an approved written employment contract executed on or before the date of the transfer indicating the benefit is compensation or there is documentation by the organization’s authorized body approving the transfer as compensation_for services on or before the date of the transfer or there was written evidence in existence before the due_date of the applicable federal tax_return indicating a reasonable belief by the organization that the benefit was a nontaxable benefit as described in regulations sec_53_4958-4 year period ended dec 20xx internal_revenue_code sec_512 and sec_513 - unrelated_business_income unrelated_business_income is the income from a trade_or_business that is regularly carried on by an exempt_organization and that is not substantialiy related to the performance by the organization of its exempt_purpose or function except that the organization uses the profits derived from this activity trade_or_business the term trade_or_business generally includes any activity carried on for the production_of_income from selling goods or performing services an activity does not lose its identity as a trade_or_business merely because it is carried on with a larger group of similar activities that may or may not be related to the exempt_purpose of the organization regularly carried on business activities of an exempt_organization are ordinarily considered regularly carried on if they show a frequency and continuity and are pursued in a manner similar to comparable commercial activities of nonexempt organizations not substantially related a business activity is not substantially related to an organization's exempt_purpose if it does not contribute importantly to accomplishing that purpose other than through the production of funds whether an activity contributes importantly depends in each case on the facts involved in determining whether activities contribute importantly to the accomplishment of an exempt_purpose tiie size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function that they intend to serve in john marshall law school v united_states ct_cl ustc the law school and the college paid for the founding family’s automobiles education travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment the court determined that the expenditures_for the founding family were not ordinary and necessary expenses in the course of the law school's and the college’s operations the court also found that the payment of college expenses for the founder's children by the law school provided direct and substantial benefits to the founder of the law school and his brother the payment of the college expenses helped to defray the costs of their children’s education a cost which they otherwise would have had to satisfy from other resources the court found these payments to constitute prohibited inurement of the law school’s earnings to the founder and his brother parents of the students taxpayer’s position the organization has not yet provided a position and with this writing is being given the opportunity to respond form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended dec 20xx explanations of items government’s position org does not qualify for exempt status under internal_revenue_code irc sec_501 because it is not operating exclusively for an exempt_purpose the organization’s primary activity is the conduct of multiple unrelated business activities including a taxi service co-4 airport shuttle service co-5 limousine service co-10 bus charters and tours executive charter service and tours org continues to operate the city bus line co-2 that has been in operation since 19xx the bus line is an exempt activity which alleviates the cost to the local and or state government of operating a similar mass transit system at public expense the bus charges riders dollar_figure per trip or they can purchase a full_day ticket for dollar_figure it is apparent that the reduced fee is a benefit to the low income residents of prescott as well as an incentive which reduces the auto related air pollution in the area the co-4 activity is a typical on-demand taxi service taxi’s are owned by the drivers and the organization takes a portion of the receipts of the taxi’s in exchange for dispatch service and advertising while there are aspects of this activity that serve a charitable purpose free rides to veterans to the military hospital free holiday rides for inebriated persons it is similar to the operation of most for-profit taxi services the charitable portion does not change the for-profit nature of the activity the limousine service co-10 provides chauffeured ultra luxury vehicles which are hired for a set period of time the chauffeurs provide personal services to the client and the vehicles are stocked with refreshments and equipment designed to pamper the clients while riding to their destination this is similar to the operation of most for-profit limousine services the airport shuttle service co-5 provides transportation between fixed points airport to a pre-designated drop off point and vice-versa of groups of individuals using vans or small buses the clients pay a fee that is based on lower costs due as a result of multiple persons traveling to locations within a short distance of each other this is typical of most for-profit airport shuttle services the charter service co-7 is designed to transport larger groups of persons from a single pick up spot to a single destination such as the casinos or for tours of historical natural sights such as the co-12 and returning the group to the original pick up location this is typical of most for-profit sightseeing and charter bus services form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page _5
